                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                     PENDLETON DIVISION




AHMED ABDULAZIZ, an individual,                                 Case No. 2:19-cv-00472-SU
                                                                    OPINION & ORDER
                        Plaintiff,

        v.

INDIAN RIVER TRANSPORT CO.,
a foreign corporation,

                  Defendants.
_________________________________________

SULLIVAN, United States Magistrate Judge:

        Plaintiff has sued his former employer alleging a common law wrongful

termination claim and three separate statutory claims under Or. Rev. Stat. §§

652.355, 659A.030(f), and 659A.199.              Defendant filed an answer asserting an

affirmative defense that sought to preclude plaintiff’s common law claim. Plaintiff

filed a Motion to Strike Affirmative Defense within Answer to Complaint (doc. 14)

under        Rule   12(f).    In     response,   defendant   filed   its   own   Motion   to

Strike Plaintiff’s Motion to Strike (doc. 16).




Page 1 – OPINION AND ORDER
      Rule 12(f) provides, in relevant part, that a court may strike an insufficient

defense or a redundant, immaterial, impertinent, or scandalous matter “on motion

made by a party either before responding to the pleading or, if a response is not

allowed, within 21 days after being served with the pleading.” EEOC v. Fred Meyer

Stores, Inc., 954 F. Supp. 2d 1104, 1112 (D. Or. 2013). Granting a motion to strike is

within the discretion of the district court. FDIC v. Niblo, 821 F. Supp. 441, 449 (N.D.

Tex. 1993). Motions to strike are disfavored and should be granted only if it “can be

shown that no evidence in support of the allegation would be admissible.” Pease &

Curren Ref., Inc. v. Spectrolab, Inc., 744 F. Supp. 945, 947 (C.D. Cal. 1990) (internal

quotation omitted), abrogated on other grounds, Stanton Rd. Assocs. v. Lohrey

Enters., 984 F.2d 1015 (9th Cir. 1993).

      Defendant’s answer includes the following affirmative defense: “Plaintiff fails

to state a claim for common law wrongful discharge based on the existence of an

adequate statutory remedy.” Def.’s Answer at 16 (doc. 12). Plaintiff’s motion argues

that under Oregon case law, a common law remedy should only be precluded when

the legislature’s intent to preclude that remedy is clear and when the statutory

remedy is adequate. See Pl.s’ Br. at 6 (doc. 14) (“As set out by the Oregon Supreme

Court, this test for preclusion has two prongs: a finding of an adequate statutory

remedy, and a finding that the legislature intended to abrogate the common-law

remedy.”). Thus, plaintiff argues that defendant’s affirmative defense should be

stricken because, although federal courts have held that Oregon’s wrongful




Page 2 – OPINION AND ORDER
termination statutes preclude bringing a similar common law claim, that those cases

are nonetheless based on a misreading of relevant Oregon Supreme Court case law.

         Defendant’s motion to strike argues that plaintiff’s motion should be stricken

for two reasons. First, because plaintiff failed to engage in a good-faith conferral with

defendant before filing the motion as required by LR 7-1. Second, because case law

in the District of Oregon has held that the statutory provisions relied on by plaintiff

provide a sufficient remedy to preclude a similar common law wrongful termination

remedy. See Lindsey v. Clatskanie People’s Util. Dist., 140 F. Supp. 3d 1077, 1096 (D.

Or. 2015) (ORS § 659A.030 provides adequate statutory remedies and precludes

plaintiffs common law wrongful discharge claim); Wall v. Sentry Ins., No. 3:14-CV-

01887-SI, 2015 WL 350683, at *2-3 (D. Or. 2015) (explaining the same); Luke v.

Target Corp., No. 3:18-CV-381-SI, 2018 WL 2144347, at *2 (D. Or. 2018) (holding that

“a common law wrongful discharge claim provides the same remedies as a

whistleblower retaliation claim under Or. Rev. Stat. § 659A.199 and that two claims

cannot be pursued simultaneously when based upon the same conduct”) (citing

Tornabene v. Nw. Permanente, P.C., 156 F. Supp. 3d 1234, 1252 (D. Or. December 28,

2015); Duran v. Window Products, Inc., 2010 WL 6420572, at * 5 (D. Or. Dec. 22,

2010).

         Neither motion to strike will be granted at this time. As I explained during

the hearing held on June 26, 2019, a motion to strike is not the proper vehicle for

disagreeing with the merits of an affirmative defense. If plaintiff disagrees with the




Page 3 – OPINION AND ORDER
substance of an affirmative defense, he is free to raise the issue later on in the

litigation. Thus, plaintiff’s motion to strike is denied.

        As for the LR 7-1 violation, defendant requests an order reimbursing it for the

reasonable fees and costs incurred by having to file its own motion to strike and

response to plaintiff’s motion. The Court has instructed the parties to engage in

adequate conferral under LR 7-1. Consultation must be done in good faith, which

means done with a view to resolving the issue to not require the unnecessary motions

and briefing. However, plaintiff’s behavior here does not warrant the drastic remedy

requested by defendant.

        For the foregoing reasons, plaintiff’s motion to strike (doc. 14) is DENIED and

defendant’s motion to strike plaintiff’s motions (doc. 16) is DENIED AS MOOT.1

        IT IS SO ORDERED.

        DATED this 3rd day of July, 2019.


                                                           /s/ Patricia Sullivan
                                                           PATRICIA SULLIVAN
                                                           United States Magistrate Judge




        1
           The Court ordered defendant to file an Amended Answer including a more complete articulation of its
affirmative defense within 10 days. The Amended Answer has been filed (doc. 28).


Page 4 – OPINION AND ORDER
